Case 1:15-cv-07199-JMF Document 368-1 Filed 09/04/19 Page 1 of 2




         EXHIBIT 1
             Case 1:15-cv-07199-JMF Document 368-1 Filed 09/04/19 Page 2 of 2


                                                                         Shares Purchased
Exclusion
                      Name                      City/State/ZIP             During Class
 Request
                                                                              Period
            Giovanni Abbruzzese &
   1                                    Kingsville, ON, Canada N9Y 2E5         300
            Teresa Abbruzzese
   2        Barth Guinta                Port Orange, FL 32129                  350
            Leon Torbeck & Judith
   3                                    Vandalia, IL 62471                    1,000
            Torbeck
   4        William B. Pritchett III    Tucker, GA 30085                      3,000
   5        Jonathan Sato               Campbell, CA 95008-1823                550
            Joseph E. Rudderow, Jr. &
   6                                    Leesburg, FL 34748                     100
            Jeanette P. Rudderow
            Edward L. Abbott &
   7                                    Newnan, GA 30263                       150
            Elizabeth G. Abbott
   8        Timothy C. Birx             Glen Burnie, MD 21061-1917             500
   9        Patricia E. Babcock         New Smyrna Beach, FL 32168            1,400
   10       Kyoko Kobayashi             Whitestone, NY 11357                   100
   11       Zvonimir Pusnik             Lincoln, NE 68503                       2

                                                                              7,452
